DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the frame is configured to assume its radially-constrained configuration by becoming axially elongated, and the frame is configured to cause the impeller to assume its radially-constrained configuration by becoming axially elongated”. It is unclear at the end of the claim whether the frame’s elongation causes the impeller to become radially constrained, or whether the impeller itself also becomes axially elongated.
Claims 2-10 are rejected as indefinite for their dependence on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Scheckel et al. (US Patent Application Publication 2020/0197585), hereinafter Scheckel, or in the alternate, over Scheckel in view of Schumacher et al. (US Patent Application Publication 2013/0177407), hereinafter Schumacher.
Regarding claim 1, Scheckel teaches an apparatus for use with a delivery catheter (Scheckel, ¶[0003], a catheter is guided along a path in the body to deliver a blood pump to the correct location) the apparatus comprising: a blood pump comprising: an impeller configured to pump blood through a subject's body (Scheckel, ¶[0003], a catheter with a pump on the end for pumping blood; Figs. 2 and 3, impeller 2); a frame disposed around the impeller (Scheckel, Fig. 3, the frame is rotor housing 3, the impeller 2 can be seen inside the rotor housing), the impeller and frame defining non-radially-constrained configurations in which the impeller is configured to pump blood within the subject's body (Scheckel, depicted in Figs. 2 and 3, non-radially-constrained; ¶[0068] recites that during operation, that is, while pumping blood, the rotor and the housing are in an expanded state, that is, non-radially-constrained), and defining radially-constrained configurations in which the impeller and frame are inserted and removed from the subject's body using a delivery catheter (Scheckel, ¶[0068], the rotor and frame are compressed for introducing the rotor into the patient’s body using a catheter, which is by definition a delivery catheter since it is delivering the pump to the correct location; Fig. 7 depicts this compressed state for insertion and removal, ¶[0003] compressing them by pulling them into the cannula, that is, into the delivery catheter). Scheckel teaches that the frame defines struts having a structure that is such that, as the frame transitions from a proximal end of the frame toward a center of the frame, the 


    PNG
    media_image1.png
    294
    346
    media_image1.png
    Greyscale

Scheckel teaches that the structure of the struts of the frame are configured such that, in response to a distal end of the delivery catheter and the frame being moved into overlapping positions with respect to each other, the frame is configured to assume its radially-constrained configuration by becoming axially elongated (Scheckel, Figs. 7a [expanded] and 7b [elongated] illustrate these two configurations; ¶[0003], they are compressed when they are pulled into the cannula). Scheckel does not teach specifically that the frame is configured to cause the impeller to assume its radially-constrained configuration by becoming axially elongated. However, since the frame lengthens and narrows to fit inside the catheter, the image shows that the impeller also narrows and seemingly lengthens, even though the lengthening of the impeller is not mentioned in the text (Scheckel, Figs. 7a and 7b). It would have been obvious to one having ordinary skill in the art that the frame would cause the impeller to assume its 
Regarding claim 3, Scheckel teaches that in its radially-non-constrained configuration, the frame defines a proximal conical portion, a distal conical portion, and a cylindrical portion between the proximal conical portion and the distal conical portion (Scheckel, Figs. 3, 7).
Regarding claim 4, Scheckel teaches that within the cylindrical portion of the frame, a strut density of the frame is constant (Scheckel, Fig. 3).
Regarding claim 5, Scheckel teaches that a density of the struts increases from the proximal conical portion to the cylindrical portion, and from the distal conical portion to the cylindrical portion (Scheckel, Fig. 3).

Claims 2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Scheckel in view of Schumacher, or in the alternate, over Scheckel in view of Schumacher, further in view of Hansen et al. (US Patent Application Publication 2003/0088310), hereinafter Hansen.
Regarding claim 2, Scheckel teaches that the structure of the struts of the frame is configured such that, in response to a distal end of the delivery catheter and the frame being moved into overlapping positions with respect to each other, the frame is configured to assume its radially-constrained configuration by becoming axially elongated (Scheckel, ¶[0003]), and is configured to cause the impeller to assume its radially-constrained configuration by becoming axially elongated (Scheckel, Figs. 7a and 7b, or in the alternate, also Schumacher, ¶[0021]). It would have been obvious to one having ordinary skill in the art, for the mechanics of this configuration to work, that the pairs of struts that branch from the junction are configured to pivot about the junction point and to move closer to each other. Scheckel does not teach specifically that they close. Hansen teaches a catheter stent wherein the structure of the device may open to an expanded configuration (Hansen, Fig. 3), with Y-shaped junctions and pairs of struts branching away from a junction that are configured to pivot about the junction point, and when the stent is collapsed into its smooth catheter configuration, the pairs of struts  that branch from the junctions are configured to pivot about the junction and move closer to each other such as to close (Hansen, Fig. 2, the gaps between the struts are closed, ¶[0042]). It would have been obvious to one having ordinary skill in the art to have the struts pivot so that they close in order to make the surface smooth as it slides into the catheter when being deployed or moved.
Regarding claims 8-10, the modified Scheckel invention, as modified by Hansen, teaches that a width of each of the cells within the cylindrical portion as measured around a circumference of the cylindrical portion is less than 1.4 mm (Hansen, ¶[0042], narrow gaps between the struts 16 are approximately 0.026 mm wide and wide gaps are approximately 0.194 mm wide). It would have been obvious to one having ordinary skill in the art to apply Hansen’s teaching to the modified Scheckel invention in order to present a smooth and relatively gap-free surface for smooth insertion into the cannula.

Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art does not teach or suggest, during the operation of a blood pump such as the one described in claim 5, the impeller is configured to move with respect to the frame and that the impeller is disposed at least partially in a conical portion of the frame during at least some of the operation of the pump.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429. The examiner can normally be reached 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin M Piateski/Primary Examiner, Art Unit 3792